JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). Upon consideration of the foregoing and the motion for an injunction, it is
ORDERED AND ADJUDGED that the district court’s order filed June 22, 2004, dismissing this case without prejudice, and its orders filed July 29, 2004, and August 11, 2004, be affirmed. Appellant’s damages claims are barred by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). The district court therefore properly dismissed the case and denied reconsideration. It is
FURTHER ORDERED that the motion for an injunction be denied.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.